Citation Nr: 0630756	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a stoke, Wallenberg 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963 and May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in April 2004.  


FINDING OF FACT

The evidence of record with regard to whether the veteran's 
currently existing residuals of a stroke, Wallenberg 
Syndrome, were proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, or were 
proximately caused by an event that was not reasonably 
foreseeable is in relative equipoise.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of stoke, Wallenberg Syndrome, have been met.  
38 U.S.C.A. § 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 
2002, September 2003 and April 2004 VCAA letters, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying the relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2004 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2003 and April 2004 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
but there has been no notice of the types of evidence 
necessary to establish the degree of disability or the 
effective date.  However, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  The 
appellant's status as a veteran has never been questioned.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

The Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination, and medical 
opinions have been obtained.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Furthermore, the Board 
notes this decision is entirely favorable to the appellant.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Criteria

Title 38, U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claims for compensation for residuals 
of a stroke, Wallenberg Syndrome was filed after October 
1997, the version of § 1151 that is applicable to this case 
is the amended version that is applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A VA clinical record dated July 23, 1998, revealed that the 
veteran presented with a chief complaint of numbness and 
tingling of the right mouth, double vision and numbness of 
the right arm which had been present for two to three days.  
Past medical history included hypertension, congestive heart 
failure, renal insufficiency, elevated cholesterol, smoking 
and psoriasis.  A neurological examination was normal.  The 
pertinent treatment plan was referral to neurology for the 
complaints of numbness and tingling and referral to 
ophthalmology for the vision complaints.  

A VA clinical record dated August 7, 1998 indicates that the 
veteran complained of left shoulder pain which had been 
present for 10 days.  There was no trauma or neck pain but 
there was radiation down the arm with numbness as well as 
numbness and tingling in the fingers.  The veteran was 
prescribed Naprosyn for pain and was scheduled for an X-ray 
of the left shoulder.  

A VA clinical record dated August 14, 1998 demonstrates that 
the veteran presented with complaints of numbness on the 
right side of his tongue and right jaw simultaneously with 
numbness in the right hand distally to the elbow.  The 
veteran also reported double vision and blurring of his 
vision.  The symptoms had reportedly been present for five or 
six weeks.  The veteran had not experienced the episodes for 
the preceding last two weeks.  The pertinent assessment was 
question transient ischemic attack.  A stroke work-up was to 
be conducted on an outpatient basis.  A MRI, a carotid artery 
duplex scan and a echocardiogram were scheduled.  The veteran 
was advised to go to the emergency room if his symptoms 
persisted longer than the previous episodes.  

On August 22, 1998, the veteran was diagnosed with a cerebral 
vascular accident.

An interview with R. A. Davidoff, who was chief of neurology 
at the VA hospital in Miami, Florida was conducted in July 
1999.  The physician reported that he had reviewed the 
veteran's medical records.  The physician opined that the 
intern who saw the veteran on July 23, 1998, failed to meet 
the standard of care in the medical community as an immediate 
neurological consultation should have been obtained.  Dr. 
Davidoff was unsure if an immediate neurological consultation 
would have prevented the stroke but he did opine that, if the 
veteran had been seen by a neurologist, admitted to a 
hospital and put on immediate therapy, the probability of a 
stoke would have been decreased substantially.  He was unable 
to provide a percentage as to the decrease in the amount of 
risk of the stroke.  He further opined that the level of care 
rendered by the physician on August 14, 1998 was not 
substandard.  

In August 1999, G. E. Scott, M.D., wrote that he reviewed the 
records.  The physician opined that the neurological 
evaluation conducted on July 23 was cursory.  The examiner 
did not recognize that peri-oral numbness in conjunction with 
extremity numbness or weakness and double vision were well 
recognized symptoms of brain stem ischemia.  He opined that 
further evaluation and treatment in that situation would have 
been well advised and that for the veteran to have returned 
to the clinic in three to four months was most likely an 
inadequate follow-up schedule.  He opined that the 
neurological examination conducted on August 14 was of good 
quality and the planned examinations were correct as well as 
the presumptive diagnosis.  He further opined that the level 
of care was probably not adequate for there to be a three 
week delay between the initial notation of the complaint to 
the primary care provider and examination by the neurologist.  
Given the gravity of the symptoms, admission to a hospital 
for evaluation would have been a more typical course and 
could well have been done at the July 23 visit.  It was noted 
that the literature was not definitive on the treatment of 
the veteran's condition.  Doubling the aspirin from 325 to 
650 mg was most likely going to be perceived as overly 
conservative.  He opined that, while the performance was not 
clearly below the standard of care, it appeared to be 
borderline in nature.  

A follow-up telephone interview was conducted with Dr. Scott 
in September 1999 and a summary of the conversation is of 
record.  With regard to the standard of care, the physician 
reported that choices were made which were not choices he or 
other experts would make but since the literature did not 
clearly state what the standard of care is, he would only 
state that it was questionable.  He reported that reputable 
experts could easily be found who would state that the care 
was substandard.  The proper treatment would have been 
hospitalization with heparinization.  Platelet therapy was 
not sufficient.  With regard to proximate causation, he 
stated that it would have greatly reduced the risk of stroke 
if the claimant had been treated appropriately but could not 
say that the chance of preventing the stroke was greater than 
50%.  However the physician said the veteran could easily 
find a reputable expert who would say that if the veteran had 
been admitted and heparinized, he would have had a 50 percent 
chance of avoiding the stoke.  The physician also opined 
that, because of the veteran's pre-morbid condition, the 
veteran would have experienced a heart attack or stroke soon, 
even if initial treatment had been proper.  

In September 1999, the intern who examined the veteran on 
July 23, 1998 was interviewed.  He reported that he would not 
have done anything different treatment wise for the veteran 
as his presentation of symptoms were very non-specific.  

In September 1999, D. Conrad, M.D., reviewed the clinical 
records.  He opined that, if further tests were performed at 
the time of the veteran's original presentation, a Doppler 
study likely would have shown non-visualization of the 
vertebral (which could either be due to a stenosis or 
technical factors).  As a complete infarction was not present 
yet, a computed tomagraphy (CT) scan or a magnetic resonance 
imaging (MRI) study would likely have been normal.  He opined 
that a more timely work up could possibly have resulted in 
intervention as alternative antiplatlet agents for small 
vessel disease was available.  The physician was unaware of 
any readily done invasive procedures which would correct a 
vertebral stenosis or recanulate a thrombotic posterior 
inferior cerebellar artery (PICA).  The physician opined that 
failure to evaluate and treat the veteran did not cause the 
cerebral vascular accident.  The stroke was caused by a 
lifetime of smoking, hypertension, hyperlipidemia.  The 
recurrent symptoms in a single circulation suggested a 
thrombosis and not an emboli.  According to a treatise, 
additional intervention was less clear and Heparin and 
Coumadin could be considered for symptomatic large vessel 
disease but it is not known to be of benefit in small vessel 
disease.  

A VA examination was conducted in January 2003.  The examiner 
who was a neurologist/internal medicine physician reviewed 
the claims file in order to provide an opinion as to whether 
the veteran's stoke, which occurred on August 22, 1998 was 
caused by some act or omission associated with his medical 
treatment.  The examiner provided a synopsis of the treatment 
rendered and performed a physical examination.  The 
impression from the examination was occlusion of the 
posteroinferior cerebellar artery on the left side by imaging 
study with infarction of the left cerebellum and lateral 
medullary area on the left side resulting in a lateral 
medullary syndrome.  The examiner opined that the cerebral 
vascular accident experienced by the veteran was not caused 
by some act or omission associated with the veteran's medical 
treatment.  

The only other evidence of record which pertains to the issue 
on appeal is the veteran's own allegations that VA's failure 
to timely treat him in July 1998 caused the August 1998 
stroke.  

Analysis

The veteran has alleged that VA's failure to timely diagnose 
and treat his symptomalogy when he presented in July and 
August of 1998 was the cause of his stroke.  

The Board finds that the evidence of record supports a 
finding that VA's initial treatment of the veteran in July 
1998 was substandard.  Dr. Davidoff, Dr. Scott and Dr. 
Conrad's opinions are read as demonstrating that additional 
testing and/or treatment should have been ordered by the 
physician who initially saw the veteran in July 1998.  The 
issue on appeal revolves around the question of whether this 
failure by VA to timely diagnose and treat the veteran 
resulted in the stroke he had in August 1998.  

Dr. Davidoff opined that proper early treatment would have 
substantially decreased the chance that the veteran would 
have had a stroke.  Dr. Scott opined that proper treatment in 
July 1998 would have been hospitalization of the veteran with 
heparinzation.  He further opined that appropriate treatment 
would have greatly reduced the risk of stoke but he could not 
say if the chance of preventing the stroke was greater than 
50%.  Dr. Scott did report that it would be easy to find a 
reputable expert who would opine that if the veteran had been 
properly hospitalized and treated, there would have been a 
50% chance of avoiding the stroke.  While this opinion 
supports a finding that VA's failure to treat the veteran 
caused the stroke in question, its probative value is 
undermined by Dr. Scott's further opinion that, due to the 
veteran's pre-morbid condition, the veteran would have 
experienced a heart attack or stroke soon, even if proper 
treatment had been rendered.  The other probative evidence of 
record indicates that VA's treatment did not cause the stroke 
in question.  Dr. Conrad opined that a more timely work-up 
could have possibly resulted in intervention but he also 
specifically opined that VA's failure to evaluate and treat 
the veteran in a timely manner did not cause the stroke.  The 
stroke was the result of the veteran's lifetime of smoking, 
hypertension and hyperlipidemia.  The examiner who conducted 
the January 2003 VA examination also opined that the 
veteran's stoke was not caused by some act or omission 
associated with VA treatment of the veteran.  The veteran's 
allegations and opinions as to VA's fault with regard to his 
treatment is without probative value as he is a lay person.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the evidence of record with regard to 
whether proper treatment by VA in July 1998 may have reduced 
the chance that the veteran would have a subsequent stroke is 
in relative equipoise.  Dr. Davidoff and, to a certain 
extent, Dr. Scott support a finding that proper treatment 
would have reduced the risk of stroke.  Dr. Conrad and the 
examiner who conducted the January 2003 VA examination both 
found that treatment rendered by VA did not result in the 
stroke in question.  As set out above, medical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).  In this case, with the competent 
evidence of record being evenly split between a finding that 
early treatment could have prevented the stroke and a finding 
that the veteran would have had a stroke regardless, the 
Board finds, based on a benefit of the doubt being given to 
the veteran, that the VA's failure to properly diagnose and 
treat the symptoms noted at the time of the July 1998 
presentation proximately caused the continuance or natural 
progress of the disability which produced the stroke.  As the 
pertinent evidence is in equipoise, the claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of stroke, Wallenberg 
syndrome is granted, subject to the laws and regulations 
governing monetary awards.   



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


